UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6682


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KARA MCINTOSH,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00533-JFM-1; 1:11-cv-00509-JFM)


Submitted:   June 30, 2011                 Decided:   July 14, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kara McIntosh, Appellant Pro Se. Clinton Jacob Fuchs, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kara      McIntosh     seeks    to    appeal     the          district    court’s

order dismissing as untimely her 28 U.S.C.A. § 2255 (West Supp.

2011) motion.             The order is not appealable unless a circuit

justice       or       judge    issues    a       certificate           of      appealability.

28 U.S.C.          §     2253(c)(1)(B)        (2006).              A         certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find         that    the   district       court’s         assessment         of     the

constitutional claims is debatable or wrong.                            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003).              When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable        claim    of   the    denial        of       a   constitutional

right.        Slack, 529 U.S.    at   484-85.         We       have      independently

reviewed the record and conclude that McIntosh has not made the

requisite      showing.          Accordingly,        we      deny       a       certificate    of

appealability,           deny    McIntosh’s         motion     for           release   pending

appeal, and dismiss the appeal.                    We dispense with oral argument

because the facts and legal contentions are adequately presented



                                              2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3